Citation Nr: 1512126	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  08-23 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), for accrued benefits purposes.

2.  Entitlement to an effective date prior to November 26, 2010, for the assignment of a 10 percent rating for service-connected peptic ulcer disease, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to July 1966 and from December 1967 to January 1985.  He died on October [redacted], 2013.  The appellant is his surviving spouse.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which was located in Gretna, Louisiana at that time, and from a November 2011 rating decision by the Appeals Management Center (AMC) in Washington, D.C..

The Board notes that the procedural history of the claim of service connection for CLL is a lengthy one, involving multiple remands by the Board and an appeal to and remand from the United States Court of Appeals for Veterans Claims (Court).  Most recently, both matters were before the Board in December 2013, at which time they were dismissed due to the death of the Veteran in October 2013.  Subsequently, in April 2014, the appellant filed a request to be substituted as the appellant for purposes of processing the claims to completion, which request is located in the Veteran's Virtual VA file.  In September 2014, VA notified the appellant that, pursuant to 38 U.S.C.A. § 5121A, she is eligible to serve as a substitute claimant to pursue the Veteran's existing claims of service connection for CLL and for an effective date prior to November 26, 2010, for a 10 percent rating for service-connected peptic ulcer disease.  See 38 U.S.C.A. § 5121A.

(The decision below address the issue of entitlement to an effective date prior to November 26, 2010, for a 10 percent rating for service-connected peptic ulcer disease, for accrued benefits purposes.  The issue of service connection for CLL, for accrued benefits purposes, is addressed in the remand that follows the decision below.)


FINDING OF FACT

When reasonable doubt is resolved in favor of the Veteran, the evidence demonstrates that he suffered from mild peptic ulcer disease with recurring symptoms once or twice yearly from August 21, 2007, forward.


CONCLUSION OF LAW

The criteria for a 10 percent rating for peptic ulcer disease were met as of August 21, 2007. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7399-7305 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In awarding service connection for peptic ulcer disease, the agency or original jurisdiction (AOJ) assigned a noncompensable evaluation from August 21, 2007, to November 26, 2010; a 10 percent disability rating was assigned thereafter.  The Veteran asserted that a 10 percent rating was warranted from the August 21, 2007, effective date of his award of service connection.  Upon review of the evidence, the Board agrees.  

The Veteran's peptic ulcer disease is rated by analogy under the criteria set forth in  38 C.F.R. § 4.114, Diagnostic Code (DC) 7305, which pertains to duodenal ulcers and provides for a 10 percent rating for a mild ulcer, with recurring symptoms once or twice yearly.  38 C.F.R. § 4.114, DC 7305 (2014).  Notably, in assigning only a noncompensable evaluation prior to November 26, 2010, the AOJ stated that there was no evidence of treatment for a peptic ulcer from August 21, 2007, to November 26, 2010, which is the date that the Veteran was examined by VA in connection with his service connection claim.  A review of the record, however, shows that in August 2008 the Veteran reported the regular use of Tagamet HB, Prilosec, and Pepto-Bismol.  Further, the November 2010 examination report notes a history of vomiting, esophageal distress, and heartburn and indicated that the Veteran had continued to relieve his occasional epigastric symptoms with medication such as Nexium.  Clearly, the noted history of symptoms supports a finding that these symptoms existed prior to the date on which the Veteran was examined in November 2010.  In light of this evidence, the Board finds that, when reasonable doubt is resolved in favor of the Veteran, the evidence demonstrates that the Veteran was suffering from mild peptic ulcer disease with recurring symptoms once or twice yearly from the date that he filed his claim of service connection for such disability.  Accordingly, a 10 percent rating is assigned as of the August 21, 2007, effective date of his award of service connection for peptic ulcer disease.


ORDER

Entitlement to an effective date of August 21, 2007, for the award of a 10 percent rating for peptic ulcer disease, for accrued benefits purposes, is granted, subject to the legal authority governing the payment of VA compensation.



REMAND

Regarding the claim of service connection for CLL, that claim was denied by the Board in June 2012.  Thereafter, the Veteran filed an appeal to the Court.  In January 2013, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision and remand the case, which was granted by the Court that same month.  The Joint Motion indicated that the Board had erred by failing to address directly the probative value of a December 2011 VA medical opinion, which was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based on an inaccurate factual premise has no probative value").  The parties pointed out the VA clinician had noted the Veteran's report of a low white blood cell count in service, whereas the Veteran had in fact contended that he had a high white blood cell count, which fact was addressed by the Board in its June 2012 decision. 

The Joint Motion also indicated that the Board had failed to provide an adequate statement of reasons of basis with regard to its finding that the AOJ had undertaken actions sufficient to comply with 38 C.F.R. § 3.159(c)(2).  Specifically, the AOJ had twice requested records related to the Veteran's potential benzene exposure in service from the Environmental Health Strategic Health Care Group (13A), both of which requests went unanswered.  A formal finding of unavailability was thereafter issued.  The parties to the Joint Motion agreed, however, that it was not clear that two unanswered request for information would be sufficient to show that the information was not available of the further efforts to obtain the information would be futile.  See 38 C.F.R. § 3.159(c)(2) (2014) ("VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile").


Upon review of the record, the Board finds it necessary to remand the claim of service connection for CLL for further development to ensure compliance with the terms of the Joint Motion.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must seek to verify whether the Veteran's military duties would have exposed him to benzene or other cancer-causing chemicals during service.  Specifically, the AOJ should determine the likelihood that the Veteran was exposed to benzene during boot camp, as he had alleged that it was a chemical ingredient in a solution used to clean weapons, or as a result of his occupational specialties as an aircraft technician and quality assurance inspector, as the Veteran alleged that solvents used to clean aircraft parts contained benzene and reported that he used these solvents to clean the aircraft parts and during inspections of these materials.  

To ensure compliance with the January 2013 Joint Motion, efforts must include, but are not limited to, contacting the Environmental Health Strategic Health Care Group (13A) to obtain information concerning the Veteran's potential benzene exposure.  A response from the Environmental Health Strategic Health Care Group (13A) must be received, even if that response is that that group is the incorrect facility from which to seek the requested information.

Efforts to obtain these and any other Federal records must continue until the AOJ locates the records in question and associates the same with the claims folder, or determines that the records sought do not exist or that further efforts to obtain same would be futile.   The claims folder should document the efforts made to obtain these records along with any negative responses.

If it is determined that the records sought do not exist or that further efforts to obtain same would be futile, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the appellant and she must then be afforded an opportunity to respond.  Notification to the appellant must be made under separate cover and should not be included a part of any supplemental statement of the case.

2.  After action requested in paragraph 1 above is completed, and any records have been associated with the claims folder, the claims folder, and a copy of this remand, must be provided to and reviewed by the VA clinician who provided December 2011 etiology opinion regarding the Veteran's CLL.  The clinician should provide an addendum to that report that includes addresses the Veteran's assertions that he was informed that he had a high as opposed to low white blood cell count since the 1970s.  The clinician should address specifically why the Veteran's assertions of having a high white blood cell count in service are or are not sufficient to demonstrate the onset of CLL in service or to demonstrate that the Veteran's CLL is otherwise related to service.  

If the clinician determines that the Veteran's alleged high white blood cell counts were due to a normal variant, the clinician should expound on her opinion and cite to specific evidence and/or laboratory findings to support this conclusion.

If information regarding the Veteran's exposure to benzene or other cancer-causing chemicals during service is obtained on remand, the clinician should review this evidence and indicate whether this information in any way changes her previous opinion.  If it is demonstrated that the Veteran was likely exposed to chemicals other than benzene, the clinician should opinion as to the likelihood that the Veteran's CLL was attributable to such exposure.

Regardless of whether the clinician's opinion is favorable or negative as to any question, the clinician must provide support for her opinions that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming her opinion. 

(If the requested clinician is no longer available, the claims folder should be forwarded to another VA clinician with the appropriate expertise to answer the questions set forth above and in the Board's October 2010 remand.  If additional evidentiary development is suggested, the AOJ should ensure that any additional development is undertaken in order to obtain definitive opinions as to whether it is at least as likely as not that the Veteran's CLL was incurred in or otherwise attributable to service.)

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue remaining on appeal.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

No action is required of the appellant until she is notified by the AOJ.  She has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


